Citation Nr: 1029463	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for residuals of a shell 
fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2009, the Board remanded this case for the Veteran to 
be afforded a Travel Board hearing, but he canceled the hearing.  

The issue of service connection for residuals of a shell fragment 
wound is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  Hypertension is etiologically related to service-connected 
PTSD.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Hypertension is proximately due to or the result of service-
connected PTSD.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.310(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims 
are being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  


Tinnitus

The service treatment records do not reveal complaints, findings, 
treatment, or diagnosis of tinnitus.  The Veteran maintains that 
his inservice combat noise exposure resulted in tinnitus.  

The Veteran was afforded a VA audiology examination in August 
2007.  The Veteran reported that he was exposed to inservice 
gunfire and loud explosions.  He related that he had a history of 
tinnitus which occurred about two times per year.  In a 
September 2007 medical addendum, it was noted that the 
examination was unclear if the tinnitus had occurred since 
service.  The examiner indicated that, for example, if it had 
occurred a couple of times a year since 1970, then it was 
probably related to military noise exposure, but if it did not 
occur until 5-10 years ago, then it probably was not related to 
military noise exposure.  Since this information was not given on 
the examination, the examiner stated that she could not provide 
an opinion without resorting to mere speculation.  

Since that time, the Veteran reported that he had suffered from 
tinnitus for years and pointed out that service connection for 
hearing loss had been granted based on his inservice acoustic 
trauma.  

In addition, the Board notes that since the VA examination, 
service connection has been granted for PTSD based on inservice 
combat experiences; combat service has been confirmed.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, 38 
U.S.C.A. § 1154(b) is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an inservice 
injury or disease can be overcome by satisfactory lay or other 
evidence which shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b).  

These veterans may prove service connection by "satisfactory lay 
or other evidence" even in the absence of official records.  
Section 1154(b) relaxes evidentiary standards so that 
"satisfactory lay or other evidence" can be used by combat 
veterans to demonstrate incurrence or aggravation of a disability 
in service.  See Caluza.  In Collette, the Court articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  If 
a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has produced 
"satisfactory evidence" to satisfy the first requisite step of 
analysis under the stated provision.  This determination requires 
the credibility of a veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In the second step, the VA must then determine if the proffered 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, again without weighing the veteran's 
evidence with contrary evidence.  If these two inquiries are met, 
the Secretary "shall accept" a veteran's evidence as "sufficient 
proof of service-connection," even if no official record of such 
incurrence exists.  At this point a factual presumption arises 
that the alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to weigh 
evidence contrary to that which established the presumption of 
service connection.  If the VA meets its burden of presenting 
"clear and convincing evidence to the contrary," the presumption 
of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only to the second element of service connection under the Caluza 
test; that is, whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting the 
disability to service.  Caluza; Collette.  Competent evidence is 
required to establish the Veteran's current disability and the 
nexus connecting that disability to an in service injury or 
disease.  That is, the Veteran must meet his evidentiary burden 
with respect to service connection.  Collette.

In this case, the Veteran suffered inservice acoustic trauma, as 
determined by the RO in conjunction with the claim of service 
connection for hearing loss.  The Veteran has been found credible 
with regard to those contentions.  The acoustic trauma is 
consistent with the circumstances, conditions, and hardships of 
his service as a heavy equipment operator and his exposure to 
combat explosive noises.  Thus, VA accepts that there is 
sufficient proof of inservice noise exposure, which a VA examiner 
has also essentially indicated was sufficient to causes tinnitus.  

Although the VA examiner was equivocal regarding the etiology of 
the tinnitus, she essentially indicated that if the Veteran had 
tinnitus since service, service connection would be in order.  
Further, the Court has specifically indicated that lay evidence 
may establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, tinnitus, 
and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).

On his application for VA benefits, the Veteran indicated that 
tinnitus had been present since service, in 1968.  He has further 
indicated that he has had it "for years" which is not 
inconsistent with his statement on his VA application.  The 
Veteran is both competent and credible in his report of tinnitus.  
Accordingly, service connection for tinnitus is warranted.  


Hypertension as Secondary to PTSD

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  

There must be medical evidence of a current disability; evidence 
of a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 C.F.R. 
Part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  In sum, 
38 C.F.R. § 3.310(b) appears to place substantive evidentiary 
restrictions on a veteran before aggravation may be conceded, and 
these restrictions appear to have no basis in the Allen decision 
itself.  

In this case, the Veteran's claim of service connection for 
hypertension as secondary to PTSD was filed after to the 
effective date of the revised regulation (October 10, 2006).  
However, the claim is not for secondary service connection on the 
basis of aggravation, but rather on the basis that hypertension 
is caused by the PTSD.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin.  The 
post-service VA records reflect a diagnosis of hypertension.  
Thus, there competent evidence of a current disability.  As 
noted, the Veteran is service connected for PTSD.  Thus, the 
first two criteria are met.  

In addition, regarding the third criterion, in a letter received 
in November 2008, a VA physician provided an opinion.  She stated 
that she had reviewed the Veteran's records and "due to the 
patient's severe anxiety it is my professional opinion that his 
recent diagnosis of Hypertension is as likely as not associated 
with his PTSD."  As a physician, she is competent to provide an 
opinion that the PTSD-related anxiety caused the hypertension.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

Neither the Board nor the Veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for hypertension as secondary to 
PTSD is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension as secondary to PTSD is 
granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

With regard to the claim of service connection for residuals of a 
shell fragment wound, the Veteran has not specified the location 
of the wound or the residuals thereof.  A shell fragment wound is 
not documented in the service treatment records; however, as 
noted, the documentation of an injury is not necessarily 
determinative in this case.  

In light of the Veteran's combat status, the Board finds that he 
should be afforded a VA examination to determine if he suffers 
from any residuals of claimed inservice shell fragment wound.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine if he has any 
residuals of a shell fragment wound.  The 
examiner should review the claims folder in 
conjunction with examination.  Any 
necessary tests, including X-rays if 
indicated, should be accomplished.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that the Veteran has any current 
residuals of an in-service shell fragment.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Then, the AMC should review the medical 
opinion obtained above to ensure that the remand 
directives have been accomplished.  If the 
question posed is not answered or sufficiently 
answered, AMC should return the case to the 
examiner for completion of the inquiry.  

3.  Finally, the AMC should readjudicate 
the claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


